Citation Nr: 0636585	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of left shoulder injury, subluxation of the 
sternoclavicular joint. 

2.  Entitlement to service connection for residuals of a left 
shoulder injury, subluxation of the sternoclavicular joint. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1958.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action of 
August 2003, by the Cleveland, Ohio, Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for residuals of left shoulder injury, 
subluxation of sternoclavicular joint; the RO also denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for varicose veins.  The veteran's claims 
file was temporarily transferred to the RO in Cleveland for 
adjudication by the Tiger Team and was subsequently returned 
to the jurisdiction of the RO in Reno, Nevada.  The veteran 
perfected a timely appeal of that decision.  

In May 2005, the veteran appeared and offered testimony at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in Las Vegas, Nevada.  A transcript of that hearing 
is of record.  

The issue of entitlement to service connection for residuals 
of left shoulder injury, subluxation of sternoclavicular 
joint, is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will contact the veteran 
if additional action is required on his part.  


FINDINGS OF FACT

1.  In an unappealed decision of December 1993, the RO denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for residuals of left shoulder injury, 
subluxation of the sternoclavicular joint, on the basis that 
new and material evidence had not been submitted to warrant 
reopening the claim.  

2.  The evidence associated with the record since the 
December 1993 rating decision is new and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for residuals of left 
shoulder injury, subluxation of the sternoclavicular joint.  

4.  Subsequent to the May 2005 hearing, and prior to the 
promulgation of a decision in the appeal, the veteran 
submitted a written statement withdrawing his appeal as to 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for varicose veins.  


CONCLUSIONS OF LAW

1.  The evidence received since the December 1993 rating 
decision, wherein the RO denied the veteran's attempt to 
reopen his claim for service connection for residuals of left 
shoulder injury, subluxation of the sternoclavicular joint, 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 3.156(a) (2006).  

2.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claim of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for varicose veins; 
therefore, the Board does not have jurisdiction to consider 
this claim.  38 U.S.C.A. §§ 7105(b) (2), (d) (5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left shoulder disorder

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must (1) inform the claimant of 
any information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  

In an August 2002 letter, VA informed the veteran of the 
evidence needed to substantiate his claim to reopen the 
previously denied claim and provided him with an opportunity 
to submit such evidence.  The letter informed the veteran of 
evidence necessary to reopen his claim.  The letter provided 
the veteran with VCAA notice prior to issuance of the August 
2003 rating decision.  In any event, because the Board is 
reopening the claim of service connection for residuals of 
left shoulder injury, subluxation of the sternoclavicular 
joint, and the veteran has withdrawn the appeal in the claim 
to reopen the issue of service connection for varicose veins, 
any deficiency in the VA's duty to notify and assist has not 
prejudiced him in any way.



II.  Pertinent Laws, Regulations, and Court Precedents.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. §§ 5108, 7104(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A (f) (West 2002 & Supp. 2005).  

The Board also notes that the implementing regulations modify 
the definition of new and material evidence and provide for 
assistance to a claimant on claims to reopen.  38 C.F.R. 
§§ 3.156(a), 3.159(c).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  In this 
case, the Board notes that the veteran's request to reopen 
the previously denied claim of service connection for 
residuals of left shoulder injury, subluxation was received 
after August 29, 2001; therefore, the Board must apply the 
revised provisions, including insofar as the new definition 
of what constitutes new and material evidence.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  



III.  Factual background.

Service connection for residuals of a left shoulder injury 
was previously addressed in a July 1963 rating decision.  At 
that time, the evidence included the service medical records, 
the veteran's claim, and post-service VA examination in June 
1963.  In July 1963, the RO denied the claim on a finding 
that residuals of a left shoulder injury had not been found 
on examination.  Subsequently, in December 1993, the RO 
determined that a statement from the veteran did not 
constitute new evidence sufficient to reopen the claim.  The 
veteran was informed of the determination and of the right to 
appeal; he did not perfect a timely appeal of the decision 
within one year of being notified of it in January 1994, and 
it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

Evidence of record at the time of the December 1993 decision 
denying the veteran's claim included service medical records 
showing that the veteran was treated in May 1957 for bruised 
left arm following a motor vehicle accident.  He was admitted 
to a hospital in January 1958, as a result of injuries 
sustained from an automobile accident.  He was diagnosed with 
contusions, multiple, shoulder, bilateral.  On the occasion 
of his separation examination in February 1958, the veteran 
reported suffering dislocated left collar bone in 1954 in 
basic training; it was noted that there was no loss of 
motion, complications or sequelae.  Physical examination of 
the upper extremities was normal.  

A VA examination in June 1963 reflects a diagnosis of history 
of subluxation of sternoclavicular joint.  Physical 
examination reflected that the left sternoclavicular joint 
was more prominent that the right but X-ray examination 
showed no intrinsic bone pathology of the sternoclavicular 
articulations.  In its June 1963 denial of service 
connection, the RO found no evidence of incurrence of 
subluxation of the sternoclavicular joint in service.  

On the occasion of a VA examination in April 1973, X-ray of 
the sternoclavicular joints showed slight upward displacement 
of the medial end of the left clavicle suggesting a 
subluxation.  

Received subsequent to the RO's December 1993 decision were 
VA and Nellis Federal Hospital medical records from 1993 to 
2002, reflecting treatment for various disabilities.  VA 
records included those from Hampton, Brooklyn, Atlanta and 
Southern Nevada facilities.  An October 1993 VA progress note 
indicates that the veteran was seen for follow up evaluation, 
and X-rays were reported to show minimal degenerative changes 
of the right clavicle and left acromioclavicular joint.  In 
May 1994 he reported that his left shoulder had been giving 
him trouble since he broke his left collarbone in service.  
The veteran was seen in March 1999 for complaints of left 
shoulder and arm pain for the past two weeks following 
trauma.  An X-ray study of the left shoulder revealed 
findings of left acromioclavicular joint degenerative 
changes; otherwise, negative views of the left shoulder for 
acute fracture.  In June 2000, X-rays revealed mild 
degenerative changes of the left acromioclavicular joint.

At his personal hearing in May 2005, the veteran testified 
that he was treated for contusions in both shoulders in 
January 1958; he noted that the contusions were due to a car 
wreck in which he was involved in service.  The veteran 
reported that the accident occurred in May 1957; he stated 
that he was a passenger in the car that was involved in the 
accident  The veteran indicated that he sought treatment for 
his left shoulder in the 1990's; however, he was told that 
nothing could be done for his shoulder.  

In June 2005 the veteran submitted, without waiver of 
consideration by the RO, a VA outpatient treatment record 
indicating a deformity of the left side of the sternum due to 
old fracture of the sternum.

IV.  Legal analysis-N&M-S/C for residuals of a left shoulder 
injury.

The evidence received after December 1993 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76.  

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes a current diagnosis of a left shoulder 
disorder, including degenerative joint disease of the left 
acromioclavicular joint.  This was not previously of record 
and it presents evidence of a shoulder disorder not 
previously shown.  The evidence of a current left shoulder 
disorder is relevant and establishes a previously 
unestablished fact and is, therefore, new and material.  
Accordingly, the veteran's claim of entitlement to service 
connection for residuals of left shoulder injury, subluxation 
of the sternoclavicular joint, is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Varicose veins  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2006).  

By a rating decision dated in August 2003, the RO denied the 
veteran's request to reopen his claim of entitlement to 
service connection for varicose veins.  The veteran perfected 
an appeal of that issue by filing a substantive appeal (VA 
Form 9) in July 2004.  However, subsequent to his Travel 
Board hearing in May 2005, the veteran submitted a written 
statement by which he withdrew the appeal on the issue of 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for varicose 
veins.  

As the veteran withdrew his appeal as to the issue of whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for varicose 
veins, there remain no allegations of errors of fact or law 
for appellate consideration on this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for varicose veins and the appeal as to this claim 
is dismissed.  


ORDER

The application to reopen a claim for service connection for 
residuals of left shoulder injury, subluxation of the 
sternoclavicular joint, is granted.  

The appeal of the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for varicose veins is dismissed.  


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for left shoulder disorder is reopened, VA 
has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005).  

In this case, the service medical records show that the 
veteran received treatment for left arm bruises following a 
motor vehicle accident in May 1957 and for multiple 
contusions to the shoulders, which he sustained as a result 
of an automobile accident in January 1958.  On his separation 
examination he reported a left collarbone dislocation in 
basic training.  Post service medical records, including VA 
treatment reports, show diagnoses of degenerative joint 
disease of the left acromioclavicular joint and most 
recently, a sternal deformity.  

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i).  As such, 
there is no VA medical opinion of record discussing the 
likely etiology of any current left shoulder disorder, 
including sternoclavicular or acromioclavicular deformity.  
VA's duty to assist requires that the veteran be afforded a 
VA examination with respect to his disability, which takes 
into account the records of his prior medical history and 
includes an opinion as to the cause of his disability at 
issue.  38 U.S.C.A. § 5103A (d).  See also Pond v. West, 12 
Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 
401, 405 (1991).  

Accordingly, the case is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
actions:

1.  The RO should obtain records of 
treatment of the veteran from the Nellis 
Air Force base medical facility and the 
VA Southern Nevada Health Care System 
from 2003 to the present.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and the etiology of 
his current left shoulder disorder, 
including any acromioclavicular 
degenerative disease or deformity and any 
sternoclavicular deformity, if present.  
The veteran's claims file, to include a 
copy of this REMAND, should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any current left 
shoulder disorder, including any 
acromioclavicular degenerative disease or 
deformity and any sternoclavicular 
deformity, if found, is medically related 
to the veteran's active military service, 
to specifically include any injury 
sustained therein.  The examiner should 
provide a rationale for any opinion 
expressed.  If the examiner is unable to 
formulate an opinion without resort to 
speculation, this should be so noted.  

3.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


